COMMERCIAL OFFER FOR NEGOTIATION OF ASSETS AND LIABILITIES Medellin, November 24th, 2009 Dr. JUAN DAVID PEREZ SCHILE President Minatura Colombia S.A.S CLAUDIA MARCELA HERRERA G., of legal age, with residence in Medellín and with Colombian Citizenship Card Number 52,418,982 issued in Bogotá, who, for this offer, acting in her position as Manager of PROYECTO COCO HONDO S.A.S., a society legally formed through Act Number 03 of the Board Members, registered in the Medellín Chamber of Commerce on August 14, 2009, in Book 90, under Number 11183, and with NIT (Colombian Tributary Identification Number) 900.253.271 – 1, THE SELLER, presents to MINATURA COLOMBIA S.A.S., THE PURCHASER, the following commercial offer for consideration to sell assets and liabilities, subject to the following conditions: 1. For purposes of this offer, the values of assets and liabilities as of October 9, 2009 on THE SELLER’s books which are maintained in accordance with applicable business and tax regulations shall be used. 2. All values expressed in this offer are in Colombian legal currency (pesos). 3. Where the conditions offered may be interpreted differently between Spanish and English, the literal and legal sense in Spanish will take precedence. OFFER I - SCOPE. Pursuant to Section II hereof, THE SELLER shall issue an exchange bill of sale which will have attached the offer and the purchase order through which will cause the actual transfer of title and effective sale to THE PURCHASER the ownership rights and possession it has and exercises over the property and real estate described below and which comprise some of the assets of Proyecto Coco Hondo SAS, and concurrently the assumption of liabilities by THE PURCHASER also specified herein and with the intention to transfer upon satisfaction of all conditions set forth in this offer. 1. ASSETS: (Values expressed in Colombian pesos) a) The following miscellaneous receivables: Deposits Employee Advances 1 b) The following tax receivable amount is being transferred: Sales tax c) A plot of land or farm, called Las Acacias, located in the Jobo area, in the jurisdiction of the Municipality of Zaragoza, in the Department of Antioquia, determined by the following borders:The beginning point is Delta 59 located on the southwest which concurs with the boundaries of the Nechí River, and Aureliano Pineda and the owners.It is bordered as follows:On the southwest with Aureliano Pineda from Delta 49 to 42 for 315.71 meters; on the south with Manuel Vitoria from Delta 42 to 26 for 831.79 meters; on the southwest with Luis Arturo Cardona, from Delta 26 to 19 for 1.201.88 meters; on the west with Compañía Mineros de Antioquia from Delta 19 to 15 for 959.87 meters; on the north with Rodrigo Antonio Mira B. and Francisco J.
